Matter of Williams (Commissioner of Labor) (2018 NY Slip Op 05557)





Matter of Williams (Commissioner of Labor)


2018 NY Slip Op 05557


Decided on July 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 26, 2018

[*1]In the Matter of the Claim of RHONDA N. WILLIAMS, Commissioner of Labor, Respondent.

Calendar Date: June 11, 2018

Before: McCarthy, J.P., Lynch, Aarons, Rumsey and Pritzker, JJ.


Rhonda N. Williams, New York City, appellant pro se.
Barbara D. Underwood, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

MEMORANDUM AND ORDER COMMISSIONER OF
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 2013, which dismissed claimant's appeal from a decision of the Administrative Law Judge as untimely.
Following a hearing, an Administrative Law Judge (hereinafter ALJ) issued a decision in June 2011 sustaining the employer's objection and disqualifying claimant from receiving unemployment insurance benefits. In June 2013, claimant appealed the ALJ's decision to the Unemployment Insurance Appeal Board, which dismissed the appeal as untimely. Claimant appeals.
We affirm. "Labor Law § 621 (1) provides that an appeal to the Board from a decision of an ALJ must be made within 20 days of the mailing or personal delivery of the decision, and this time requirement is strictly construed" (Matter of Davis [Commissioner of Labor], 144 AD3d 1307, 1307 [2016] [internal quotation marks and citations omitted]). Claimant's appeal was submitted well beyond the statutory time period and she has not provided any excuse for the delay (see Matter of Alford [Commissioner of Labor], 153 AD3d 1479, 1479-1480 [2017]; Matter of Davis [Commissioner of Labor], 144 AD3d at 1308). Therefore, we find no reason to disturb the Board's decision.
McCarthy, J.P., Lynch, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.